(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, al celebrarse la vista de este caso en la Comisión Industrial quedaron pendientes de presentarse en evidencia las certifi-caciones de nacimiento de los peticionarios, hijos de la fenecida be-neficiaría Marcela Rivera;
Por cuanto, la referida evidencia era indispensable para deter-minar el derecho de los peticionarios a sustituir a su madre en el remanente de la compensación que le había sido concedida por la muerte del obrero G-regorio Carrillo Rivera, toda vez que el derecho *942de éstos dependía entre otras cosas de no haber cumplido la edad de 15 años en la fecha de la muerte del obrero;
Por cuanto, sin haberse presentado las referidas certificaciones o en su defecto la prueba secundaria correspondiente, la Comisión Industrial dictó resolución revocando la del Administrador del Se-guro del Estado y concediendo lo solicitado por los peticionarios;
PoR cuanto, en tales circunstancias no puede subsistir la resolu-ción recurrida ya que carece de un elemento de prueba indispensable para sostenerla;
Por tanto, procede declarar con lugar el recurso, dejar sin efecto la resolución recurrida y devolver el caso a la Comisión Industrial de Puerto Rico para que una vez presentada dicha evidencia o en caso de no presentarse dentro del plazo razonable que para ello se conceda, pueda dictar la resolución pertinente de acuerdo con la ley y la evidencia.